Citation Nr: 18100135
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 16-06 571
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
An initial rating in excess of 50 percent for anxiety disorder, not otherwise specified and an initial compensable rating for residuals of traumatic brain injury (TBI) are denied.  
FINDINGS OF FACT
1. The Veterans anxiety disorder, not otherwise specified has not resulted in occupational and social impairment with deficiencies in most areas.
2. The Veterans residuals of TBI did not include any cognitive, emotional/behavioral, or physical symptomatology other than manifestations associated with service-connected anxiety disorder.
CONCLUSIONS OF LAW
1. The criteria for an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2017).
2. The criteria for an initial compensable rating for residuals of TBI have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.124a, Diagnostic Code 8045 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from November 1952 to November 1954.
Additional evidence, namely VA treatment records dated through August 2017, were added to the record after the issuance of the January 2016 statement of the case.  The Veterans representative waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a February 2018 Informal Hearing Presentation.  Therefore, the Board may properly consider such evidence.
 
Increased Ratings
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Board of Veterans Appeals (Boards) obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In addition, neither the Veteran nor his representative has raised any other issues with regard to the claims for increased evaluations for anxiety disorder and residuals of TBI, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
Disability ratings are determined by applying the criteria set forth in the Department of Veterans Affairs (VA) Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 
A veterans entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addressing staged ratings for increased rating claims.  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
1. Entitlement to an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified.
The Veteran was granted service connection for anxiety disorder, not otherwise specified and assigned a 50 percent rating in the September 2013 rating decision on appeal.  He contends that a 70 percent rating is warranted for his anxiety disorder.  Unspecified anxiety disorder is rated under Diagnostic Code 9413 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  
Anxiety disorders are evaluated under VAs General Rating Formula for Mental Disorders. Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.
A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finders primary focus when deciding entitlement to a given disability rating under that regulation.  VazquezClaudio v. Shinseki, 713 F.3d 112, 11617 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas - i.e., the regulation ... requires an ultimate factual conclusion as to the Veterans level of impairment in most areas.  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 
Further, when evaluating a mental disorder, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veterans capacity for adjustment during periods of remission, and must also assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiners assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Board finds the preponderance of the evidence is against a finding that the Veterans acquired psychiatric disorder warrants an evaluation in excess of 50 percent during the entire appeal period.  At most, the anxiety disorder has been manifested by occupational and social impairment with reduced reliability and productivity and has not more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.7.  The evidence of record does not demonstrate that the Veterans symptomatology has been productive of suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships to warrant a 70 percent disability evaluation.  See 38 C.F.R. § 4.130.  Rather, April 2013 and December 2015 examiners found the Veteran to be fully oriented, alert, and friendly with anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, hypervigilance, and avoidance, but logical, goal-directed thought, normal speech, and no evidence of suicidal or homicidal ideation.  
The Board acknowledges the Veterans assertions that his anxiety disorder is productive of a 70 percent evaluation due to symptoms of intermittently illogical speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and difficulty in adapting to stressful circumstances but finds the evidence of record does not support a finding of symptomatology of sufficient severity to warrant increase.  Specifically, the April 2013 examiner noted the Veteran denied problems with irritability and anger outbursts; rather, he avoided films about war, crowds, individuals of Asian descent, conflict, and images about current world conflicts and life-threatening situations.  Further, even though the Veteran indicated he was easily angered and irritable at the December 2015 examination, he stated that he kept his cool and reported no behavioral problems and the examiner found no aggressive or homicidal ideation or behavior present.  To the extent the Veterans speech was found to be circumstantial, circumlocutory, or stereotyped at the December 2015 examination, the Board finds this alone or in concert with the other symptomatology does not indicate a higher disability rating is warranted.  Notably, the examiner also reported that the Veteran exhibited goal-directed thought and logical, clear, coherent speech of normal rate, volume, and prosody with no evidence of significant expressive or receptive language impairment.  Moreover, even though the evidence of record indicates anxiety disorder resulted in an impaired ability to establish and maintain relationships, it does not support a finding that he was unable to establish and maintain relationships as the Veteran continued to maintain a long-standing marriage to his wife and spent leisure time with some friends.  Finally, as noted above, the medical records consistently found the Veteran to be fully oriented.
There is no evidence in significant conflict with the examiners findings.  VA treatment records consistently report the Veterans psychiatric symptoms included nervousness, nightmares, flashbacks, sleep disturbance, tearful mood, anxiety, and at least one documented panic attack but also found the Veteran fully oriented, with cooperative, clear speech, causal appearance, good attention and concentration, logical thought, intact judgment and insight, and no suicidal or homicidal ideation.  Overall, the Board finds the evidence does not indicate that the Veterans overall disability picture most nearly approximated deficiencies in most areas.  
As the preponderance of the evidence is against a finding that the acquired psychiatric disorder more nearly approximates the criteria for a 70 percent evaluation, the benefit-of-the-doubt doctrine is not applicable and the claim of entitlement to an initial rating in excess of 50 percent must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.
 
2. Entitlement to a compensable initial rating for TBI
Service connection for TBI was granted in the September 2013 rating decision on appeal and assigned a zero percent rating.  The Veterans residuals of TBI are evaluated under Diagnostic Code 8045.  
Diagnostic Code 8045 assigns ratings based three main areas of dysfunction: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical and dictates that each area of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  
Cognitive impairment, subjective symptoms that are residuals of a TBI (whether or not they are part of cognitive impairment), and emotional/behavioral dysfunction should be evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified when there is no diagnosis of a mental disorder.  In this case, VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 as there is a diagnosis of anxiety disorder, not otherwise specified.  
The Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified table contains ten important facets of TBI related to cognitive impairment and subjective symptoms and provides criteria for levels of impairment for each facet, ranging from 0 to 3, and a 5th level labeled total.  A 100 percent evaluation is assigned if one or more facets are evaluated as total.  Otherwise, the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  
The following physical (including neurological) dysfunction shall be evaluated under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Any other physical dysfunction is to be evaluated separately under the most appropriate diagnostic code, as long as the same signs and symptoms are not used to support more than one evaluation.   
VA must separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified table.  There may be an overlap of manifestations of conditions evaluated under the Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified table with manifestations of a comorbid mental, neurologic, or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations may not be assigned.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).
Based on the foregoing, the Board concludes that a compensable rating is not warranted for residuals of TBI throughout the appeal period as the Veteran is in receipt of a separate evaluation for anxiety disorder that contemplates all manifestations of cognitive and emotional/behavioral dysfunction.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see also 38 C.F.R. § 4.124, Diagnostic Code 8045, Note (1).  An April 2013 VA examination report noted the Veteran put forth full effort and denied any residuals of a mild in-service TBI such as visual changes, memory issues, or headaches, with intact cognition.  The examiner concluded that there were no TBI residuals other than subjective symptoms of anxiety with recollection of war memories that did not prevent him from completing daily tasks and did not interfere with work, instrumental activities of daily living, or relationships, productive of level 0 impairment.  At most, a January 2016 TBI examination report indicated complaints of mild memory loss, described as poor attention and concentration, mildly impaired judgment due to being troubled by his past, occasionally inappropriate social interaction described as avoidance of crowds, and subjective symptoms of anxiety that did not interfere with work, instrumental activities of daily living, or relationships, productive of level 1 impairment.  However, as discussed above, the probative evidence demonstrates that the noted manifestations are symptomatology related to the Veterans anxiety disorder and are accounted for within the 50 percent rating assigned for anxiety disorder.  The April 2013 VA mental disorders examiner noted review of the April 2013 TBI examination report and opined that all symptoms noted at the examination, to include occasional panic attacks, hypervigilance, distressing re-experiencing symptoms, avoidance, sleep disturbance, difficulty concentrating, exaggerated startle response, anxiety, suspiciousness, mild memory loss, impaired judgment, and euthymic mood were attributable to the anxiety disorder.  Moreover, a December 2015 mental disorders examination also concluded that all of the Veterans occupational and social impairment was related to his trauma- and stressor-related disorder.  As there are no remaining manifestations of TBI not already accounted for in the diagnostic criteria for the Veterans anxiety disorder, the Board finds the preponderance of the evidence against a finding that there are any clearly separable manifestations of TBI to warrant a separate compensable evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1). 
As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim of entitlement to an initial compensable rating for residuals of TBI must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.
3.  Other Considerations
The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veterans service-connected anxiety disorder and residuals of a TBI; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning a staged rating for such disabilities is not warranted. 
In assessing the severity of the disabilities under consideration, the Board has considered the Veterans assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating for anxiety disorder or residuals of a TBI pursuant to any applicable criteria at any point pertinent to this appeal. 
The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel 

